United States Court of Appeals
                     For the First Circuit


No. 14-1325

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                       MICHAEL T. PRIETO,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Steven J. McAuliffe, U.S. District Judge]


                             Before

                   Lynch, Stahl, and Kayatta,
                         Circuit Judges.


          Jean C. LaRocque for appellant.
          Seth R. Aframe, Assistant United States Attorney, with
  whom John P. Kacavas, United States Attorney, was on brief, for
  appellee.


                        January 20, 2016
          KAYATTA, Circuit Judge.   The criminal prosecution giving

rise to this appeal stems from a so-called mortgage rescue program

organized and operated by Michael Prieto.         In brief, Prieto's

organization garnered large sums of money, while homeowners, sham

buyers, and lenders to whom Prieto and his operatives made a series

of false representations ended up with substantial losses and

liabilities.    The United States viewed the whole arrangement as

fraudulent.    A jury agreed, convicting Prieto of mail fraud under

18 U.S.C. § 1341.   Prieto now appeals both his conviction and the

portion of his sentence that fixes the amount of restitution that

the district court ordered he pay to his victims.          Seeing no

reversible error, we affirm.

                           I.   Background

          We begin by summarizing the evidence that sets the stage

for evaluating Prieto's challenges to the sufficiency of the

government's proof in support of the offense for which Prieto was

charged and convicted.     In so doing, we take the evidence in a

light favorable to the jury verdict.         United States v. Burgos-

Montes, 786 F.3d 92, 99 (1st Cir.), cert. denied, 136 S. Ct. 599

(2015) (mem.) (sufficiency challenge); United States v. Wihbey, 75

F.3d 761, 774 (1st Cir. 1996) (variance challenge).

          Prieto advertised the organization that he formed in

2005 and ran until 2008 (under various names) as a "mortgage rescue

program" designed to assist homeowners struggling to make mortgage


                                   - 2 -
payments.       Prieto   and   his    associates      began   by   identifying

distressed homeowners facing foreclosure and then solicited the

participation of those homeowners through targeted advertising.

The pitch to these homeowners was that Prieto's organization would

tap a "pool of investors" to "get rid of this bad debt" and let

participants stay in their homes.         Individuals who signed up with

Prieto agreed to transfer their homes to the organization.                 In

return, the organization promised to satisfy each homeowner's

delinquent mortgage obligation and to charge the homeowner a

monthly rent that would be less than the homeowner's previous

monthly mortgage payment.            Homeowners were also promised the

opportunity to repurchase their properties after two years of

timely payments.

            The organization then arranged sham transfers to straw

purchasers who received lump sum payments from Prieto's group for

their services. Falsely claiming, among other things, an intention

to use the homes as primary residences, the straw purchasers then

applied for residential mortgages, which were always larger than

the original homeowner's mortgage and often equal to the total

value of the underlying residence.               The straws then executed

quitclaim    deeds,      conveying     the      properties    over    to   the

organization.

            The   organization       applied    the   funds   from   the   new

mortgages to the remaining balance on each original homeowner's


                                        - 3 -
mortgage.       Once    that   first       mortgage    was   satisfied,     Prieto's

organization extracted the remaining funds in the second mortgage

through one of two methods.            One method, used from March 2005 to

April   2006,    was     to    have    a    corporation       controlled      by   the

organization file a false mortgage lien against the property before

the transfer to the straw purchaser.                  The straw purchaser could

then use the funds from the second mortgage to pay off the sham

lien at closing.        After being fined by a state regulator for this

practice, the organization abandoned this method and began simply

instructing     straw    purchasers        to   directly     transfer   the    excess

mortgage funds to one of the organization's corporations.

            Prieto was ultimately involved in 86 transactions with

a total of 30 mortgage lenders.                  While some of the homeowners

managed to stay in their homes for a time at the reduced rent

payments, Prieto's organization failed to stay current on the

mortgage obligations.           Foreclosure proceedings were instituted

against nearly all of the organization's properties.                       The straw

purchasers--who had been promised that their responsibility ended

at the sham closing--unexpectedly found themselves on the hook for

the unpaid mortgage obligations.                Authorities ultimately arrested

Prieto and five of his associates. The other members of the scheme

entered guilty pleas pursuant to plea agreements and cooperated

with the government's investigation and prosecution.




                                            - 4 -
           The     ensuing   indictment    detailed   all    stages    of   the

foregoing scheme, and expressly included all stages as parts of

how "the scheme worked."            It described deceit of homeowners,

straws, and lenders, with loans collectively exceeding foreclosure

proceeds by over $5 million.          It packaged all averments under a

single mail fraud count.         In short, the indictment previewed the

evidentiary proof of a single scheme that worked by deceiving and

defrauding homeowners, straws, and lenders, all of whom were

collectively left holding the bag for the sums Prieto extracted

from the equity and the lenders.1

                               II.    Analysis

A.    The Indictment

           Prieto rests the bulk of his argument on a claim that

the   indictment    improperly    characterized   a   series    of    distinct

criminal activities as a single, overarching scheme.                  Such an

argument   "implicate[s]     both    the   doctrine   of    'duplicity'--the

joining of two or more distinct offenses in a single count of an

indictment, and the doctrine of 'variance'--the presentation at

trial of evidence that varies materially from the crime charged in

the indictment."      United States v. Trainor, 477 F.3d 24, 31 (1st




      1The indictment also separately alleged a series of money
laundering counts that the district court ultimately dismissed at
the close of the evidence.


                                       - 5 -
Cir. 2007) (citations omitted).             On appeal, Prieto argues both

sides of this coin.

              1.   Duplicity

              We   review     preserved     duplicity       challenges    to   an

indictment de novo.           United States v. D'Amico, 496 F.3d 95, 98

(1st Cir. 2007), cert. granted, judgment vacated on other grounds,

552 U.S. 1173 (2008) (mem.).              An indictment is improper if it

joins, in a single count, two or more distinct offenses.                  United

States v. Canas, 595 F.2d 73, 78 (1st Cir. 1979).               The bar against

such       indictments   is    embodied    in     Federal   Rule    of   Criminal

Procedure 8(a), providing that separate offenses be charged in

separate counts of an indictment.               This rule is born out of two

concerns.      One concern is that a criminal defendant facing such an

indictment might not know which charge to prepare to defend

against.       United States v. Huguenin, 950 F.2d 23, 26 (1st Cir.

1991) (per curiam).         A second concern is that a jury could find a

defendant guilty without actually reaching unanimity.2                    United

States v. Valerio, 48 F.3d 58, 63 (1st Cir. 1995).                 These concerns

find no toe-hold in this case.




       2
       "For example, if Count X of an indictment charges a defendant
with having committed two offenses, A and B, a conviction would be
possible even if Jurors 1-6 found only that the defendant committed
offense A, and jurors 7-12 found only that the defendant committed
offense B." United States v. Valerio, 48 F.3d 58, 63 n.2 (1st
Cir. 1995).


                                          - 6 -
              First, the indictment created no risk that Prieto did

not know which of several charges he needed to defend.               The

indictment made clear that the government undertook the burden of

proving   a    single,   overarching   scheme.   While   the   indictment

naturally and informatively described the parts of the scheme,

including lying to homeowners, straws, and lenders, it did so under

the rubric of showing how "the scheme worked."      Moreover, the very

object of the scheme--pocketing cash paid out by the lenders--

would not have been achieved but for the predicate steps of

deceiving the homeowners and the straws who could lose homes or

assume liabilities as a byproduct of Prieto's setting up the

surprisingly gullible lenders.          From the outset, this was, in

baseball parlance, a scheme to score a run, not a scheme to hit a

double that coincidentally led later to several unanticipated

stolen bases.

              Second, there was no risk that the jury would find Prieto

guilty without deciding unanimously that he was guilty of the

overarching scheme. The government undertook the burden of proving

such a single scheme rather than proving only one or several parts.

Importantly, the district court also instructed the jury that the

government had to prove beyond a reasonable doubt the "single or

unified scheme . . . substantially as charged in the indictment."3


     3 The instructions ultimately given to the jurors on the
meaning of a "scheme to defraud" were an abbreviated and modified


                                       - 7 -
See United States v. Swantz, 380 F. App'x 767, 768 (10th Cir. 2010)

(unpublished)    (jury    instructions       are   "a   simple     cure   for

duplicity").

          Schemes to defraud are often, by their nature, complex.

The   accomplishment     of   a   scheme's    fraudulent    goal    and   the

simultaneous evasion of detection by its victims or the authorities

often necessitate multi-faceted patterns of criminal activity that

may harm different groups of victims at different times.                  See

United States v. Buchmeier, 255 F.3d 415, 421 (7th Cir. 2001)

("[A]n indictment charging multiple acts in the same count, each

of which could be charged as a separate offense, may not be

duplicitous where these acts comprise a continuing course of

conduct that constitutes a single offense.").           Having put together

such a multi-faceted scheme, Prieto can hardly protest that the

government was willing to charge and bear the burden of proving

such a scheme.

          2.     Variance

          Next, Prieto argues that even if the government properly

alleged a single scheme, its proof at trial unfairly varied from

what was alleged and that this variance "prejudiced" his ability



version of Prieto's proposed instructions. Prieto objected to the
instructions as given and now claims that the instructions failed
to address the problem of duplicity. We find that the district
court's clear statements to the jury regarding the need to find a
"unified" scheme with a "substantial[]" relationship to that which
was charged were adequate.


                                      - 8 -
to defend himself.        See United States v. Seng Tan, 674 F.3d 103,

110 (1st Cir. 2012).           This argument draws from the same well as

the duplicity claim, asking us to reverse the conviction because

the government began the case alleging one set of facts "but the

evidence adduced at trial proved different facts than those alleged

in the indictment."         United States v. Yelaun, 541 F.3d 415, 419

(1st Cir. 2008).         To make out a successful variance challenge,

Prieto is obligated to demonstrate both a factual variance (between

the indictment and the trial) and prejudice to his substantial

rights as a result of that variance.            Id.      A variance may prejudice

the substantial rights of a defendant by, for example, depriving

a defendant of notice of the charges, subjecting him to prosecution

twice for the same offense, or exposing him to the threat that

evidence incriminating other defendants might be used against him

by a jury.        See Wihbey, 75 F.3d at 774.         Because Prieto raised the

issue in his motion for judgment of acquittal, we review it de

novo.    Id.

               Prieto argues, first, that the government's theory of

harm    at   trial    shifted   away   from    one       set   of   injured    parties

(homeowners) and toward other victims discussed in the indictment

(lenders).        Prieto also argues that the indictment's reference to

"dozens      of    distressed    homeowners"        is    in    tension    with     the

government's        decision    to   call     only       one   homeowner      who   had

participated in the scheme out of the 19 the government noticed as


                                            - 9 -
potential witnesses.         More generally, Prieto contends that while

the indictment charged him with responsibility for a single unitary

scheme, at trial he was forced to defend against multiple schemes

that had been "shoehorned" in together.        As for prejudice, Prieto

gestures broadly at the difficulty of defending against multiple

schemes at trial and the risk of juror confusion.

            Prieto can show neither variance nor prejudice.                The

government, at most, de-emphasized some parts of the indictment

and re-prioritized others, or reduced its fire when it came to

proving   some    of   the    indictment's   allegations.      The   single

overarching scheme conveyed in the indictment, however, lines up

quite closely with the single overarching scheme proved at trial.

Indeed, the detailed indictment serves as a fairly good roadmap of

the government's case, delineating the various steps that needed

to be taken for Prieto's overall scheme to achieve its goal.              That

other   parties   were   collaterally    injured    on   the   way   to    the

completion of the scheme does not increase the government's burden

of proof.     It was not obligated to demonstrate harm to every

individual injured by Prieto's scheme.             Cf. United States v.

Doherty, 867 F.2d 47, 64 (1st Cir. 1989) (Even assuming that the

case the government ultimately brought at trial was a "simpler,

stripped-down version of the general [scheme], this variance would

not entitle [the defendant] to a new trial."). Whatever departures




                                      - 10 -
the government made from its indictment in its case at trial did

not affect Prieto's "substantial rights."         Wihbey, 75 F.3d at 774.

B.   Sufficiency of the Evidence

             Prieto argues that the evidence offered against him is

insufficient to support his conviction, and specifically that the

government's case came up short on two key elements: materiality

and intent.

             1.    Materiality

             Prieto argues that he should be acquitted because the

government    failed    to   offer   sufficient   evidence   proving   his

misrepresentations were material to the lenders' decision-making.

Because he made this argument at the close of the trial under

Federal Rule of Criminal Procedure 29, we review his arguments de

novo, affirming unless we find that "no rational jury could have

found [the defendant] guilty beyond a reasonable doubt."          United

States v. Guerra-Garcia, 336 F.3d 19, 22 (1st Cir. 2003).

             In a prosecution for mail fraud, the government must

prove that the false or fraudulent representation at the heart of

a "scheme to defraud" is material, Neder v. United States, 527

U.S. 1, 25 (1999), though it "need not prove that the decisionmaker

actually relied on the falsehood or that the falsehood led to

actual damages."      United States v. Appolon, 715 F.3d 362, 368 (1st

Cir. 2013).       Proving materiality requires the government to show

that the false statements relied on had "a natural tendency to


                                      - 11 -
influence, or [are] capable of influencing, the decision of the

decisionmaking body to which [they were] addressed."              Id. (quoting

Neder, 527 U.S. at 16).

             In Appolon, we ruled that in a wire-fraud prosecution

stemming from a mortgage fraud scheme, the government need not

produce    evidence    at   trial    showing   that    the   specific    lending

officers at the harmed banks actually relied on the defendant's

misrepresentations. Id. at 367–69. In that case, the government's

evidence     that     the   victim    lender     had    "explicitly         sought"

information from the fraudulent applicant and had received false

information in return satisfied the government's burden on that

element. Id. at 368. We ruled that "[t]he fact that [the lender's]

loan application explicitly sought [certain] information from the

applicant indicates that [the defendant's] responses were capable

of influencing its decision."          Id.     This evidence was helpfully

accompanied by testimony from an officer of a different mortgage

lender about the range of criteria relevant to that lender's loan

processing procedures.       Id. at 368–69.

             At Prieto's trial, the government introduced copies of

loan application materials containing numerous misrepresentations

that Prieto's organization had submitted to lenders.                  In response

to direct questions on these forms, the straw purchasers falsely

claimed that they intended to use the homes in question as primary

residences    and     misstated--often       vastly--the     extent    of    their


                                        - 12 -
personal income and assets. The government also elicited testimony

from John Duris, a mortgage broker with a decade of experience in

the industry and a cooperating witness who had submitted numerous

loan applications on Prieto's behalf.4                  A lay witness, Duris

testified that based on his professional experience, whether a

loan application stated that a property was being used as an

investment (as was arguably true here) or as a primary residence

(as the applications falsely stated) could often determine whether

a loan would issue because lenders considered properties intended

to be used as primary residences far less risky.                    Prieto argues

that because Duris did not have insight into the particular

underwriting    practices      of    the    victim    institutions     during    the

relevant   time      period,   his    testimony       did    not    speak   to   the

materiality of Prieto's misrepresentations.                 But this overinflates

the government's burden: it need only show that the statements had

"a natural tendency to influence" the lenders' decisions, not that

the specific lenders "actually relied" on the statements Prieto

caused to be submitted.        Appolon, 715 F.3d at 368 (quoting Neder,

527 U.S. at 16).         Testimony about risks in making loans was

relevant to the former even if not the latter.

           As   in    Appolon,      these    two     sources   of    evidence--the

documents showing that the lenders required the applicants to


     4 Duris had not, however, worked for any of the victim
institutions. Nor had he been employed as a loan officer.


                                           - 13 -
supply the requested information and the testimony about why the

answers to these standard questions could be relevant to any lender

--provided more than enough foundation for the jury to decide that

materiality was satisfied.      Cf. United States v. Vernon, 593 F.

App'x 883, 889 (11th Cir. 2014) (unpublished per curiam), cert.

denied, 136 S. Ct. 333 (2015) (mem.) (mere introduction of and

testimony   to   submitted   loan   applications     with   false   income,

liability, and primary residence declarations at trial sufficient

to prove materiality).       Even in the face of anecdotal evidence

that, at the time, residential mortgage lenders were devoting scant

resources to the verification of applicants' income levels, it is

nevertheless fair to presume that a loan applicant's stated income

level and plans for using the property in question would have a

"natural tendency" to influence a lender's decision.          Id. at 888.

Why else, after all, did the lender demand the information and

Prieto take the risk of providing false information?

            2.   Intent

            In a mail fraud prosecution, the government need prove

"the defendant's knowing and willing participation in the scheme

with the intent to defraud."        United States v. Hebshie, 549 F.3d

30, 35 (1st Cir. 2008) (quoting United States v. Cheal, 389 F.3d

35, 41 (1st Cir. 2004)).       Prieto claims that the trial produced

insufficient     evidence    that   he   possessed    such    an    intent.

Specifically, he argues that the government produced no evidence


                                     - 14 -
that would have allowed a jury to find that he intended to defraud

the lenders.

          Prieto did not raise this specific argument in his oral

Rule 29 motion.     In that motion, he raised several specific

objections and, glancingly, a general objection to the evidence's

sufficiency.   As we have previously observed:

          We have not decided what happens when a
          general sufficiency objection is accompanied
          by specific objections, but we have suggested,
          albeit in dictum, that such a practice
          preserves all possible objections because:
          "[i]t is helpful to the trial judge to have
          specific concerns explained even where a
          general motion is made; and to penalize the
          giving of examples, which might be understood
          as abandoning all other grounds, discourages
          defense counsel from doing so and also creates
          a trap for the unwary defense lawyer."

United States v. Lyons, 740 F.3d 702, 716 (1st Cir. 2014) (quoting

United States v. Marston, 694 F.3d 131, 135 (1st Cir. 2012)).

          We need not settle on the proper standard of review here

because Prieto's argument that the evidence was insufficient to

prove his "intent" fails under any standard.     Prieto was shown to

have built and run for years an organization that generated income

for him only because it systematically defrauded lenders into

loaning to "buyers" who were not what they claimed to be.    To put

a finer point on it, one of the sham borrowers explained how Prieto

himself put his money into her bank account to make it look like

she had assets that she did not and how she discussed with Prieto



                                 - 15 -
on one occasion the need to falsely claim residency on a loan

application.   In short, there was ample support to find Prieto was

both the conductor and a musician in an orchestrated fraud that

worked for a while only because it was fraud.     On such a record,

any rational jury could find that Prieto intended his organization

to do that which he designed it to do in order to sustain itself

and enrich him.

C.   Other Trial Issues

          Prieto points to a grab bag of alleged errors made at

various points during, and shortly after the close of, his trial.

          1.      Expert Consultant Funds

          Prieto's defense advanced the theory that the straw

buyers' misrepresentations on the loan application documents would

have been immaterial to lenders' decision-making due to the highly

permissive atmosphere that permeated the residential mortgage

lending industry during the relevant years.     To that end, Prieto

sought to hire a mortgage industry specialist who could assist

defense counsel as a "consultant" and potentially testify as an

expert witness at trial as to the laxity of loan verification

procedures followed by lending institutions in the processing of

loan applications.    Prieto's request for $10,000 in funding under

the Criminal Justice Act ("CJA") was denied without prejudice by

the district court judge for "exceed[ing] the norm for expert

services" and being "inadequately justified, given the absence of


                                   - 16 -
a clear statement of relevance to any potential defense that might

be offered."5     A second request for the funding led to an ex parte

hearing with defense counsel at which the court approved $3,000 in

funding to hire a mortgage industry specialist as a consultant.

See 18 U.S.C. § 3006A(e)(1) (contemplating "appropriate inquiry in

an   ex   parte    proceeding"      when   services     beyond    basic     legal

representation are requested).         At the hearing, the district court

judge left the door to more funding open, stating that if defense

counsel decided to seek additional funding the court would require

an "extended legal brief" outlining the relevance of the testimony

and a proffer as to what, exactly, the expert would testify to.

Prieto did not use the $3,000 to hire a consultant and did not

reapply   for     more   funding.     He   now   argues    that   the     court's

requirements for justifying the funding denied him his ability to

mount a proper defense and his right to a fair trial.

           Prieto's entitlement to public funding to employ an

expert is, in the first instance, governed by statute.               Under the

CJA, an indigent criminal defendant may request, from the presiding

judge, funding to "obtain investigative, expert, or other services

necessary for adequate representation."           Id.     Determining whether

a defendant has met that standard is necessarily a context-


     5 The fact that Prieto's business garnered large sums of money
unlawfully did not mean that it succeeded financially in the face
of the market crash. By the time of trial, Prieto was deemed
financially eligible for CJA funds.


                                       - 17 -
dependent and sensitive inquiry.              We afford district court and

magistrate judges considerable leeway in reaching that decision,

United States v. Abreu, 202 F.3d 386, 389 (1st Cir. 2000), and

will not reverse a conviction based on the denial or limitation of

funding absent a "clear and convincing" showing that the constraint

prejudiced the defendant, United States v. Canessa, 644 F.2d 61,

64 (1st Cir. 1981) (quoting United States v. Eagle, 586 F.2d 1193,

1197 (8th Cir. 1978)).

            The district court's decision to limit the grant of CJA

funding was animated by two distinct concerns, each of them clearly

valid given the particular context of this trial.            In the ex parte

hearing, the district court judge questioned the probative value

of the expert's intended testimony on the subject of materiality.

The   district    court   also    questioned     the   admissibility    of   the

proffered   testimony     based    on   the   evidentiary   rules     governing

hearsay and expert testimony.

            The   district   court's     skepticism     about   the    proposed

testimony was well taken.         Simply put, the fact that a lender did

not verify an applicant's qualifying statements on the application

casts little light on whether the lender may have been influenced

to deny the application had the applicant told the truth.              Indeed,

the proposed testimony--to the effect that many lenders undertook

no independent due diligence--could well be seen as suggesting

that the lender relied on the information supplied by the borrower.


                                        - 18 -
               Whether such skepticism justified a denial of funding we

need not decide because the district court provided some funding,

and granted Prieto leave to convince it that more funding was

needed.       Prieto's decision not to use any of the funds, and not to

accept the court's invitation to address its skepticism more

adequately, provided further cause for that skepticism, and leave

him in no position to argue that the district court clearly erred

in not finding that additional services of a consulting expert

were       "necessary   for   [Prieto's]   adequate   representation."   18

U.S.C. § 3006A(e)(1).6

               2.   Money Laundering Instructions

               On the last day of trial, the district court granted

Prieto's motion for acquittal of the ten money laundering charges

against him on the basis of the Supreme Court's holding in United

States v. Santos, 553 U.S. 507 (2008) (plurality opinion).7              The




       6
       It follows that the limitation on funding and the effective
exclusion of the industry witness did not affect Prieto's due
process right to a fair trial. United States v. Butt, 955 F.2d
77, 85 (1st Cir. 1992) ("A trial judge has wide discretion
concerning the admission of expert testimony, and we sustain such
decisions where there has been no abuse.").
     7 In Santos, the Supreme Court limited the reach of the federal

money laundering statute, 18 U.S.C. § 1956, to preclude prosecution
of those individuals charged with laundering the "proceeds"
derived from a given criminal activity when the "proceeds" were
merely being reinvested to sustain that very activity. Id. at 514
(plurality opinion). The bases of the money laundering charges
against Prieto were the payments made by his organization to the
straw purchasers in return for their participation in the scheme.
In dropping the charges, the district court ruled that the payments


                                       - 19 -
court excised all references to the money laundering charges from

the instructions read to the jurors.      The jurors were instructed:

            You   were    previously  advised   that   the
            indictment in this case contained one count
            charging mail fraud and ten counts charging
            money laundering. The money laundering counts
            are no longer before you and it will not be
            necessary for you to return a verdict on those
            counts.    Only the charge of mail fraud is
            before you.

Prieto did not object to these instructions at the time, nor did

he propose alternative ones. He now argues that these instructions

failed to provide "clear direction" to the jurors on how to

separate the money laundering evidence from the scheme to defraud

evidence.

            We review an unpreserved objection to jury instructions

for plain error.     United States v. Colon, 744 F.3d 752, 757 (1st

Cir. 2014).     Seeking reversal under this standard, Prieto faces

the "heavy burden of showing (1) that an error occurred; (2) that

the error was clear or obvious; (3) that the error affected his

substantial rights; and (4) that the error also seriously impaired

the   fairness,    integrity,   or   public   reputation   of   judicial

proceedings."     United States v. Riccio, 529 F.3d 40, 46 (1st Cir.

2008).




ran afoul of Santos since they amounted to only one necessary step
in the perpetration of the larger scheme.


                                     - 20 -
             It    is     a     burden    he    cannot        shoulder.        Here,    the

instructions to the jury, considered as a whole, see Colon, 744

F.3d   at   757,     effectively         steered      jurors     clear    of   the     money

laundering charges and sufficiently guarded against the danger

that reasonable jurors would have thought those charges were still

in the mix.        The jury instructions did not infect the trial with

plain error.

             3.     Restitution Loss Amount

             The     Pretrial       Sentencing          Report     proposed      a      loss

calculation and an award of restitution, each in the amount of

$5,617,555.       Prieto objected to both in his sentencing memorandum.

With respect to the amount of restitution, he challenged both the

method of calculating the amount, and the imposition of any amount

in the absence of returned victim impact statements from those

presumed to have suffered the losses to be remedied by the payment

of restitution.

             At the sentencing hearing itself, the court and counsel

first discussed the method of fixing the loss calculation under

the Guidelines.          The court sided with Prieto.              The district court

then directly asked Prieto's counsel if there were "any other

objections."        In response, counsel pressed the same methodology

objection she made concerning the Guidelines loss calculation,

concluding        that    "we     believe      that     the     restitution     is      that

$2,370,263.70, his portion."                The court then confirmed with all


                                               - 21 -
present whether that calculation was correct.          After all agreed,

the court again asked if there were "any other objections."           "Not

to this," replied counsel for Prieto.

            Now, on appeal, Prieto seeks to revive his earlier

argument that the absence of any returned victim impact statements

precludes an award of any amount of restitution.             Based on the

foregoing   record,   counsel's   discussion   with    the   court   either

waived such an argument or, by itself, provided "a rational basis

in the record" to support the amount.          United States v. Salas-

Fernández, 620 F.3d 45, 48 (1st Cir. 2010).

                           III.   Conclusion

            Finding   no   reversible   error,    we    affirm   Prieto's

conviction and the award of restitution.




                                   - 22 -